Citation Nr: 1800896	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  17-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a skin condition of the bilateral feet and legs. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from February 1954 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2017, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, he was guided by a meticulous representative who elicited relevant testimony related to the issues on appeal.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017), 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required before a decision can be rendered regarding the service connection claims noted on the cover page. 

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83. 

Unfortunately, the Veteran's service treatment records were destroyed in the July 1973 fire that occurred at the National Personnel Records Center.  VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The Veteran's VA treatment records indicate he has a rash on his feet and shins, as well as extensive pain in his lower back, but these records do not discuss etiology of these conditions. 

During the October 2017 hearing, he recalled injuring his back, reporting it to his First Sergeant and obtained permission to seek treatment.  He underwent x-rays, and was diagnosed as having a "severe pull" in his low back muscles.  He reported continuous problems with his back, including pain, since that time.  He sought treatment from VA approximately six months after separating from service; he also had some private treatment. 

As for his skin condition, the Veteran testified that while on a base in England, they were required to use outdoor bathrooms and showers that had green fungus or mold growing on the floors.  He and several other service members developed a fungus on their feet and were given an ointment as treatment; the fungus/skin problems would resolve and continuously recur.  He also noted that he continued to have skin problems with the fungus on his feet and legs-even after service. 

The Veteran is competent to state what he experienced during service, and the Board has no reason to doubt his credibility regarding experiencing back pain and a skin condition in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded VA examinations to determine the current nature and etiology of the claimed disabilities, he must be provided such an examination on remand.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran and his representative the opportunity to submit additional evidence, to include any private treatment records or authorization to obtain evidence, or argument in furtherance of the remanded claims.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any low back condition and skin condition of bilateral feet/legs present during the appeal period.  The electronic file and a copy of this remand must be reviewed in conjunction with the examination.  The examination report must reflect that these items were reviewed.  

For purposes of these examinations, the examiner should consider the Veteran's reports of experiencing low back problems and a skin condition of bilateral feet/legs during service to be credible.

For any diagnosed low back condition the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current low back condition is: etiologically related to or caused by an event, injury, or disease incurred in service.

For any diagnosed skin condition of the bilateral feet/legs the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current bilateral foot/leg fungus is etiologically related to or caused by an event, injury, or disease incurred in service..

The examiner(s) should provide a complete explanation and rationale for any opinion proffered.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims for service connection for low back condition and skin condition of the bilateral feet/legs remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



